Name: 95/536/EC: Commission Decision of 6 December 1995 amending Commission Decisions 92/160/EEC and 93/197/EEC in relation to the regionalization of Egypt for the imports of registered horses (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  Africa;  trade;  means of agricultural production;  executive power and public service;  tariff policy
 Date Published: 1995-12-16

 Avis juridique important|31995D053695/536/EC: Commission Decision of 6 December 1995 amending Commission Decisions 92/160/EEC and 93/197/EEC in relation to the regionalization of Egypt for the imports of registered horses (Text with EEA relevance) Official Journal L 304 , 16/12/1995 P. 0049 - 0050COMMISSION DECISION of 6 December 1995 amending Commission Decisions 92/160/EEC and 93/197/EEC in relation to the regionalization of Egypt for the imports of registered horses (Text with EEA relevance) (95/536/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and imports form third countries of equidae (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Articles 13 (2), 15 (a) and 16 thereof,Whereas Commission Decision 92/160/EEC (2), as last amended by Decision 92/161/EEC (3), established the regionalization of certain third countries for imports of equidae; whereas the introduction into the Community of registered horses from Egypt are restricted to the re-entry of registered horses which have been temporarily exported to the metropolitan area of Cairo and to the temporary admission of registered horses from the said area;Whereas following a Commission veterinary inspection mission to Egypt the animal health situation as regards diseases in equidae appears to be under satisfactory control by well structured and organized veterinary services;Whereas Egypt has been free of dourine, glanders and vesicular stomatitis for more than 6 months and Venezuelan equine encephalomyelitis has never occurred and vaccination against this disease is not practised;Whereas African horse sickness has not occurred in Egypt for more than 30 years and vaccination against this disease, which has been carried out in a part of the equine population in the southern governorates Assuan, Quena and Sohaq until 1994, has been discounted since more than 1 year;Whereas the veterinary authorities of Egypt have guaranteed to notify within 24 hours by telefax, telegramme or telex to the Commission and the Member States the confirmation of any infectious or contagious disease in equidae mentioned in Annex A of Directive 90/426/EEC and any change in the vaccination or import policy in respect of equidae;Whereas the veterinary authorities of Egypt have provided certain guarantees in respect of movement control for equidae into a defined area and a serological survey was successfully completed; whereas therefore the requirements of Articles 5 and 13 (2) of Directive 90/426/EEC are fulfilled;Whereas the animal health conditions must be adopted according to the animal health situation of the third country concerned; whereas the present case relates only to registered horses;Whereas Commission Decisions 92/160/EEC and 93/197/EEC (4) must be amended accordingly;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee,HAS ADOPTED THIS DECISION:Article 1 In the Annex to Decision 92/160/EEC the words 'Egypt (2) Metropolitan area of Cairo` are replaced by:'EgyptGovernorates of Alexandria, Beheira, Kafr El Sheikh, Damietta, Dakahlia, Port-Said, Sharkia, Gharbia, Menoufia, Kalioubia, Ishmailia, North Sinai, South Sinai, Cairo (as Greater Cairo including Giza-town), Suez, MarsaMartrouh, Fayoum, Giza and Beni Suef`.Article 2 Decision 93/197/EEC is amended as follows:1. At Annex I the word 'Egypt (1) (2)` is replaced in alphabetical order into the list of third countries in Group E.2. At Annex II the word 'Egypt` is inserted in alphabetical order into the title of the model Health Certificate E and is thereby added to the list of third countries from which imports of registered horses into the Community are permitted.Article 3 This Decision is addressed to the Member States.Done at Brussels, 6 December 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 42.(2) OJ No L 71, 18. 3. 1992, p. 27.(3) OJ No L 71, 18. 3. 1992, p. 29.(4) OJ No L 86, 6. 4. 1993, p. 16.